IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: EMIL SFEDU                         : No. 564 EAL 2017
                                          :
                                          :
PETITION OF: EMIL SFEDU                   : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.